1                              UNITED STATES DISTRICT COURT

2                                      DISTRICT OF NEVADA

3
      BREDERICK F. MORGAN,                                 Case No. 2:18-cv-01815-KJD-BNW
4
                                           Plaintiff                   ORDER
5            v.

6     CLARK COUNTY DETENTION CENTER
      et al.,
7
                                      Defendants
8

9           This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983

10   by a former county inmate. On August 28, 2019, this Court issued an order directing

11   Plaintiff to file his updated address with this Court within thirty (30) days. (ECF No. 4.)

12   The thirty-day period has now expired, and Plaintiff has not filed his updated address or
     otherwise responded to the Court’s order.
13
            District courts have the inherent power to control their dockets and “[i]n the
14
     exercise of that power, they may impose sanctions including, where appropriate . . .
15
     dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831
16
     (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure
17
     to prosecute an action, failure to obey a court order, or failure to comply with local rules.
18
     See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for
19
     noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.
20
     1992) (affirming dismissal for failure to comply with an order requiring amendment of
21
     complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal
22
     for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of
23
     address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming
24   dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
25   1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with
26   local rules).
27          In determining whether to dismiss an action for lack of prosecution, failure to obey
28   a court order, or failure to comply with local rules, the court must consider several factors:
                                                       1
1
     (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
2
     manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
3
     disposition of cases on their merits; and (5) the availability of less drastic alternatives.
4    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
5    130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
6           Here, the Court finds that the first two factors, the public’s interest in expeditiously
7    resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
8    dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
9    dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
10   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air

11   West, 542 F.2d 522, 524 (9th Cir. 1976).          The fourth factor—public policy favoring

12   disposition of cases on their merits—is greatly outweighed by the factors in favor of

13   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey

14   the court’s order will result in dismissal satisfies the “consideration of alternatives”

15   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
     F.2d at 1424. The Court’s order requiring Plaintiff to file his updated address with the
16
     Court within thirty (30) days expressly stated: “IT IS FURTHER ORDERED that, if Plaintiff
17
     fails to timely comply with this order, the Court will recommend dismissal of this case
18
     without prejudice.” (ECF No. 4.) Thus, Plaintiff had adequate warning that dismissal
19
     would result from his noncompliance with the Court’s order to file his updated address
20
     within thirty (30) days.
21
            It is therefore ordered that this action is dismissed without prejudice based on
22
     Plaintiff’s failure to file an updated address in compliance with this Court’s August 28,
23
     2019, order.
24
            It is further ordered that the Clerk of Court will enter judgment accordingly.
25
                       30 day of September 2019.
            DATED THIS ____
26

27

28                                                      UNITED STATES DISTRICT JUDGE

                                                   2
